DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021, has been entered.
Claims 27-46 are currently pending in the application.  Claims 1, 2, 7, 8, 13-17, 19-23 and 25 have been cancelled.  All previous rejections of claims 1, 2, 7, 8, 13-17, 19-23 and 25 have been withdrawn in view of the cancellation of claims 1, 2, 7, 8, 13-17, 19-23 and 25.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 27 and 40 claim a “non-fermentable fiber source” comprising a combination of pecan shells, flax seed, citrus pulp, beet pulp and cranberry pomace.  Where the claim includes pecan shells, flax seed, citrus pulp, beet pulp and cranberry pomace as a “non-fermentable” fiber source, applicant is not considered to have support for this limitation.  The only recitation of “non-fermentable” fiber source in the instant specification is at [0013], where it is stated that the composition may comprise an inert, non-fermentable fiber source.  However, there is no mention of what fiber sources are non-fermentable, or not.  In the claims as originally filed, the pecan shells, flax seed, citrus pulp, beet pulp and cranberry pomace were recited as part of a generic “fiber component,” but with no indication as to whether these fiber sources were fermentable, or not.  Further, the prior art of Altom et al. (US 2007/0202154) indicates 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 claims a matrix comprising a non-fermentable fiber source “comprising fiber-bound polyphenols chemically or physically bound thereto,” and then goes on to claim the fiber source “further comprises” a combination including citrus pulp, beet pulp and cranberry pomace.  The instant specification at [0038] states that cranberry pomace provides fiber bound polyphenols.  Therefore, where the claim states that the matrix comprises a non-fermentable fiber source “comprising fiber-bound polyphenols chemically or physically bound thereto,” and then “further comprises” cranberry pomace, it is unclear if there is to be more than one source of “fiber-bound polyphenols.”  For purposes of examination, where a matrix comprising pecan shells, flax seed, citrus pulp, beet pulp and cranberry pomace will be considered to meet all of the fiber limitations, 
Claim 32 claims each of the components “in an amount of from about…”.  Where the amount is “from about”, it is unclear if the claim is to include amounts greater than the amounts recited, or if applicant intends to claim each component “in an amount of about…”  For purposes of examination, claim 32 will be considered to claim an amount of each component that is “about” the recited wt. %.
Claim 40, as with claim 27, claims a matrix comprising a non-fermentable fiber source “comprising fiber-bound polyphenols chemically or physically bound thereto,” and then goes on to claim the fiber source “further comprises” a combination including citrus pulp, beet pulp and cranberry pomace.  Claim 40 is rejected for the same reasons as set forth above with regard to claim 27.
Claim 41 twice recites the limitation "the mammal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the mammal” in claim 41 will be considered to be referring back to the canine in claim 40.
Claim 42, as with claim 32, claims components “in an amount of from about…” and is rejected for the same reasons as set forth above with regard to claim 32.
Claim 43 twice recites the limitation "the mammal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the mammal” in claim 43 will be considered to ultimately be referring back to the canine in claim 40.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 27-38 and 40-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 14-17 and 22-24 of copending Application No. 16/067,238 (reference application) in view of Yamka et al. (US 8,057,828). Both the instant application and the copending claims are to a controlled release pet food composition comprising a fiber component/source.  The fiber sources in both applications includes pecan fiber, cranberry pomace, citrus pulp and beet pulp.  Both pet foods are taught to further comprise a source of hydrolyzed animal protein that is chicken liver, as well as peptidyl glutamine, medium chain triglycerides, ginger root powder, boswellia serrata extract and yeast beta glucan.  Both applications claim the pet food in the form of a matrix that is “adapted to deliver” the polyphenol source to a dog or cat.  The copending claims are silent to flax seed as a fiber source.  However, Yamka et al. teach that flax seed is a source of fiber known to be included in pet foods, along with citrus pulp, beet pulp and cranberry (col. 7 lines 1-15).  Therefore, as the claimed flax seed is taught to be interchangeable with the fibers recited in the copending claims, it would have been obvious to have included flax seed in the .
This is a provisional nonstatutory double-patenting rejection.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-32 and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Altom et al. (US 2007/0202154) in view of Yamka et al. (US 8,057,828), Capodieci (US 2010/0040745) and Josephson et al. (US 2008/0299286).
Regarding claims 27, 29, 30 and 40, Altom et al. teach a pet food composition that includes fiber and protein (p. 6 col. 1; [0085]).  The fiber component includes a combination of pecan shells [0032].  The pet food of Altom et al. is also taught to comprise fiber including tomato pomace, beet pulp and citrus pulp [0046].
Altom et al. is silent as to the pet food comprising flax seed.  Altom et al. teaches the pet food may comprise cranberries [0063], but does not specifically teach cranberry pomace.  Altom et al. teach the pet food comprising animal protein at 20 to 50% by weight of the pet food [0054], but does not specifically teach a hydrolyzed plant or animal protein as claimed.
Regarding the flax seed, Yamka et al. teach that flax seed is a source of fiber known to be included in pet foods, along with citrus pulp, beet pulp and cranberry (col. 7 lines 1-15).
Regarding the cranberry pomace, Capodieci teaches cranberry pomace as a source of fiber in pet food (e.g., p. 6 SWP Formula 2, p. 7 SWP Formula 5).
Regarding the hydrolyzed animal or plant protein, Josephson et al. teach a pet food composition comprising an animal protein, where the animal protein is a hydrolyzed chicken livers present at 25% by weight of the composition (p. 3 Formula 2).  Josephson et al. also teach hydrolyzed liver as palatability enhancing [0009].  The instant specification at [0038] teaches that hydrolyzed chicken liver comprise a nutritionally complete amino acid profile.
Therefore, as the claimed flax seed and cranberry pomace are taught in the prior art as sources of fiber known to be included in pet foods, it would have been obvious to have included flax seed and cranberry pomace as additional fiber sources in the pet food of Altom et al. and arrive at the claimed invention.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a pet food composition containing a variety of fiber sources as these claimed fiber sources were known to be included in pet foods before the instant invention.
Further, where modified Altom et al. teach the pet food comprising an animal protein in an amount encompassing the claimed amount, and where Josephson et al. teach that hydrolyzed chicken livers were known to be contained in pet foods in amounts falling within in the claimed range, it would have been obvious to have included hydrolyzed chicken liver in a pet food in an amount claimed as the amount is consistent with amounts reported in the prior art.
Where the combination of references discloses the same ingredients in the core matrix, then the preamble to a “controlled release pet food” is considered to have been met.  The limitation of the matrix comprising a fiber source comprising the fiber-bound polyphenols is also considered to be met where all of the claimed components are taught by the prior art to be included in pet food compositions.  
Regarding claims 28 and 40, Altom teach their pet food for dogs (i.e., canines) and cats [0018].
Regarding claims 31, 32, 40 and 42, Altom et al. teach the pet food comprising from about 0.5% to about 10% by weight of pecan nut shell, which encompasses and thereby renders obvious the claimed ranges [0038].  They also teach citrus pulp and beet pulp as supplemental fiber sources [0046], and teach that the total supplemental fiber source is present from about 5% to 20% by weight of the pet food [0043].  Specific dry food examples in Altom et al. teach pet food comprising 1.0 and 3.0 % by weight beet pulp and 5.0 wt. % pecan shell (p. 6, Examples 2, 4 and 6).  Therefore, it would have been obvious to have provided the citrus pulp and beet pulp in amounts as claimed, as the total of the amounts for additional fiber claimed consistent with the amounts taught by Altom and therefore considered to be obvious over the prior art.  Further, Altom et al. provide motivation to adjust the amount of supplemental fiber to promote intestinal health and modulate intestinal bacteria [0041].
Yamka et al. teach flax seed as a source of fiber in pet food to be interchangeable with citrus pulp and beet pulp as set forth above with regard to claim
Therefore, where Altom et al. teach that the total supplemental fiber source is present from about 5% to 20% by weight of the pet food [0043], it would have been 
The examples of Capodieci teach cranberry pomace as a source of fiber in pet food at amounts of 1.82 and 2.00 % by weight of the pet food (e.g., p. 6 SWP Formula 2, p. 10 SWP Formula 7).  These amounts are close to the amounts of claims 31, 32, 40 and 42.  Where Capodieci teaches the cranberry pomace provides fiber, and where Altom et al. teach the adjustment of the amounts of fiber in the pet food and speak to the effects imparted by both the insoluble and soluble fibers ([0032], [0041]), one of ordinary skill would have been able to have adjusted the amount of the fiber sources to have arrived at amounts as claimed through no more than routine experimentation.  Further, given that the components in claims 31, 32, 40 and 42 are taught in the prior art as sources of fiber known to be included in pet foods, the claimed amounts are not considered to represent an unobvious contribution over the prior art.
Regarding claims 38, 41 and 43, as the combination of references discloses fiber ingredients as set forth above with regard to claims 27, 40 and 42, including the cranberry pomace, the matrix is considered to have a dissolution profiled such that the fiber-bound polyphenols are not available to the upper GI tract of the mammal (e.g., dog or cat) after ingestion.  Note that the claims being examined are product claims and the availability would be dependent on a future event (i.e., ingestion) occurring.
Regarding claim 39, where Altom et al. teach that the pet food containing fiber is fed to pets to promote the overall health of the pet (e.g., [0010-0011]), it would have been obvious to administer to the pet (i.e., mammal) an effective amount of the pet .

Claims 33 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Altom et al. (US 2007/0202154) in view of Yamka et al. (US 8,057,828), Capodieci (US 2010/0040745) and Josephson et al. (US 2008/0299286) as applied to claims 27 and 41 above, and in further view of Kenichi et al. (JP 2011-246387; English translation provided) with evidence provided by Hyvital® (Hyvital® Wheat Glutamine PN.  Date Unknown.  Downloaded December 7, 2021, from https://www.frieslandcampinaingredients.com/ingredient/hyvital-wheat-glutamine-pn-2/).
Modified Altom et al. teaches pet food compositions as detailed above with regard to claims 27 and 41.  The combination is silent as to the pet food comprising peptidyl glutamine.
Kenichi et al. teach that wheat protein hydolysates from wheat gluten that are high in glutamine are reported to impart effects including maintaining muscle performance and improving joint function.  These what protein hydrolyzates are taught to be included in pet foods (Abstract; 0037).  These wheat protein hydrolyzates are considered to meet the claimed “peptidyl glutamine” as evidenced by the Hyvital® product literature, which is the peptidyl glutamine product used in the instant invention.
Therefore, as the claimed peptidyl glutamine is taught by the prior art to be included in pet foods to impart various health-improving functions, to have included the peptidyl glutamine of Kenichi et al. in the pet food of modified Altom et al. is considered to be obvious over the prior art where all of the claimed components are being .

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Altom et al. (US 2007/0202154) in view of Yamka et al. (US 8,057,828), Capodieci (US 2010/0040745) and Josephson et al. (US 2008/0299286) as applied to claim 27 above, and in further view of Friesen et al. (US 2006/0045909).
Modified Altom et al. teaches pet food compositions as detailed above with regard to claim 27.  The combination is silent as to the pet food further comprising medium chain triglycerides and ginger root powder.
Friesen et al. teach that both MCTs and ginger are known to be included in pet foods as bioactive dietary components (BDCs) [0032, 0090, 0093].  Where ginger is taught by Friesen et al., it would have been obvious to have selected ginger root powder as ginger root powder is a well-known form of ginger.
Therefore, as the claimed MCTs and ginger root powder are taught by the prior art to be included in pet foods to impart various health-improving functions, to have included the MCTs and ginger of Friesen et al. in the pet food of modified Altom et al. is considered to be obvious over the prior art where all of the claimed components are being employed in the manner reported in the prior art for inclusion in compositions administered to pets.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Altom et al. (US 2007/0202154) in view of Yamka et al. (US 8,057,828), Capodieci (US .
Modified Altom et al. teaches pet food compositions as detailed above with regard to claim 27.  The combination is silent as to the pet food further comprising boswellia serrata extract.
Baker teaches boswellia serrata extract, which includes boswellic acids, is used to treat degenerative joint disease and other inflammatory processes in humans and other animals [0010, 0042].  Baker teaches Boswellia serrata extract in pet foods, including both dog and cat foods [0089, 0120].
Therefore, as the claimed Boswellia serrata extract is taught by the prior art to be included in pet foods to impart various health-improving functions, to have included the Boswellia serrata extract of Baker in the pet food of modified Altom et al. is considered to be obvious over the prior art where all of the claimed components are being employed in the manner reported in the prior art for inclusion in compositions administered to pets.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Altom et al. (US 2007/0202154) in view of Yamka et al. (US 8,057,828), Capodieci (US 2010/0040745) and Josephson et al. (US 2008/0299286) as applied to claim 27 above, and in further view of Sharpe et al. (US 2012/0142082).
Modified Altom et al. teaches pet food compositions as detailed above with regard to claim 27.  The combination is silent as to the pet food further comprising yeast beta glucan.
Sharpe et al. teach that yeast beta glucan is known to have immuno-modulating effects and improve the health in animals [0299].
Therefore, as the claimed yeast beta glucan is taught by the prior art to be included in pet foods to impart various health-improving functions, to have included the yeast beta glucan of Sharpe et al. in the pet food of modified Altom et al. is considered to be obvious over the prior art where all of the claimed components are being employed in the manner reported in the prior art for inclusion in compositions administered to pets.

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Altom et al. (US 2007/0202154) in view of Yamka et al. (US 8,057,828), Capodieci (US 2010/0040745), Josephson et al. (US 2008/0299286) and Kenichi et al. (JP 2011-246387; English translation provided) as applied to claim 44 above, and in further view of Friesen et al. (US 2006/0045909).
Modified Altom et al. teaches pet food compositions as detailed above with regard to claim 44.  The combination is silent as to the pet food further comprising medium chain triglycerides, as well as an additional component as recited in claim 46.
Friesen et al. teach that both MCTs and ginger are known to be included in pet foods as bioactive dietary components (BDCs) [0032, 0090, 0093].  Where ginger is taught by Friesen et al., it would have been obvious to have selected ginger root powder as ginger root powder is a well-known form of ginger.
Therefore, as the claimed MCTs and ginger root powder are taught by the prior art to be included in pet foods to impart various health-improving functions, to have 

Response to Arguments

Applicant's arguments filed October 8, 2021, have been fully considered but are moot in view of the fact that applicant cancelled all previously pending claims and presented new claims.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791